                                                                                                                      Case 2:17-cv-00109-APG-EJY Document 101 Filed 05/29/20 Page 1 of 3



                                                                                                                        P. STERLING KERR, ESQ.
                                                                                                                  1
                                                                                                                        Nevada Bar No. 003978
                                                                                                                  2     TAYLOR SIMPSON, ESQ.
                                                                                                                        Nevada Bar No. 13956
                                                                                                                  3     LAW OFFICES OF P. STERLING KERR
                                                                                                                        2450 St. Rose Parkway, Suite 120
                                                                                                                  4
                                                                                                                        Henderson, Nevada 89074
                                                                                                                  5     Telephone No. (702) 451–2055
                                                                                                                        Facsimile No. (702) 451-2077
                                                                                                                  6     Email: sterling@sterlingkerrlaw.com
                                                                                                                  7     Email: taylor@sterlingkerrlaw.com
                                                                                                                        Attorneys for Linear Mortgage, LLC
                                                                                                                  8
                                                                                                                  9                                 UNITED STATES DISTRICT COURT

                                                                                                                 10                                      DISTRICT OF NEVADA

                                                                                                                 11
                                                                                                                        LINEAR MORTGAGE, LLC                               Case No.: 2:17-cv-00109-APG-EJY
                                                                                                                 12
                                                                                                                                       Plaintiff,
                                                                                                                 13
LAW OFFICES OF P. STERLING KERR




                                                                                                                               vs.
                                                     2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074




                                                                                                                 14
                                                        Telephone: (702) 451-2055 Facsimile: (702) 451-2077




                                                                                                                                                                           STIPULATION TO DISMISS WITH
                                                                                                                        ANTRECE WILLIAMS; SIERRA RANCH                             PREJUDICE
                                                                                                                 15
                                                                                                                        HOMEOWNERS ASSOCIATION;
                                  ATTORNEYS AT LAW




                                                                                                                 16     SATICOY BAY LLC SERIES 5841 FERAL
                                                                                                                        GARDEN; DOE INDIVIDUALS I-X,
                                                                                                                 17     inclusive, and ROE CORPORATIONS I-X,
                                                                                                                        inclusive,
                                                                                                                 18
                                                                                                                                       Defendants.
                                                                                                                 19
                                                                                                                 20
                                                                                                                 21
                                                                                                                 22            Plaintiff Linear Mortgage, LLC, and Defendants Sierra Ranch Homeowners
                                                                                                                 23     Association and Satiscoy Bay LLC Series 5841 Feral Garden, by and through their counsel of
                                                                                                                 24
                                                                                                                        record, stipulate and agree as follows:
                                                                                                                 25
                                                                                                                               IT IS HEREBY STIPULATED AND AGREED that the above entitled matter shall
                                                                                                                 26
                                                                                                                 27     be dismissed with prejudice.

                                                                                                                 28




                                                                                                                                                                   -1-
     Case 2:17-cv-00109-APG-EJY Document 101 Filed 05/29/20 Page 2 of 3



              IT IS HEREBY STIPULATED AND AGREED that the Lis Pendens recorded by
 1
 2     Plaintiff against the subject property on January 17, 2017 with the Clark County Recorder’s

 3     Office as Instrument No. 201701170001162 shall be released.
 4
              IT IS FURTHER STIPULATED AND AGREED that each party shall bear its own
 5
       attorney’s fees and costs.
 6
 7     Dated this 29th day of May 2020.                   Dated this 29th day of May2020.

 8     LAW OFFICES OF P. STERLING KERR                    MICHAEL F. BOHN, ESQ., LTD.
 9     /s/ Taylor Simpson                                 /s/ Adam R. Trippiedi
10     __________________________________                 _______________________________
       P. STERLING KERR, ESQ.                             ADAM R. TRIPPIEDI, ESQ.
11     Nevada Bar No. 3978                                Nevada Bar No. 1229
       TAYLOR SIMPSON, ESQ.                               2260 Corporate Circle, Suite 480
12     Nevada Bar No. 6485                                Henderson, Nevada 89074
13     2450 St. Rose Parkway, Suite 120                   Telephone No. (702) 642-3113
       Henderson, Nevada 89074                            Facsimile No. (702) 642-9766
14     Telephone No. (702) 451-2055                       atrippiedi@bohnlawfirm.com
       Facsimile No. (702) 451-2077                       Attorneys for Defendant Saticoy Bay
15     sterling@sterlingkerrlaw.com                       LLC Series 5841 Feral Garden
16     taylor@sterlingkerrlaw.com
       Attorneys for Linear Mortgage, LLC
17
       Dated this 29th day of May 2020.
18
       LEACH KERN GRUCHOW ANDERSON SONG
19
       /s/ Ryan D. Hastings
20     _________________________________
21     RYAN D. HASTINGS, ESQ.
       Nevada Bar No. 012394
22     2525 Box Canyon Drive
       Las Vegas, NV 89128
23     Telephone No. (702) 538-9074
       Facsimile No. (702) 538-9113
24     rhastings@ikglawfirm.com
       Attorneys for Sierra Ranch Homeowners
25     Association
26
27
28




                                                  -2-
     Case 2:17-cv-00109-APG-EJY Document 101 Filed 05/29/20 Page 3 of 3



                                               ORDER
 1
 2            The Court, having reviewed the Stipulation of the parties, and good cause appearing,

 3     hereby orders as follows:
 4            IT IS ORDERED, Plaintiff’s First Amended Complaint and Defendant Saticoy Bay’s
 5
       Counterclaims are dismissed with prejudice.
 6
              IT IS FURTHER ORDERED, Plaintiff shall release the Lis Pendens against the
 7
 8     subject property.

 9            Dated: May
              Dated and   29,this
                        done   2020.
                                  _____ day of May, 2020
10
11                                                   ____________________________________
                                                     UNITED STATES DISTRICT COURT JUDGE
12
13     Respectfully submitted,
14
       LAW OFFICES OF P. STERLING KERR
15
       /s/ Taylor Simpson
16     ____________________________
17     P. STERLING KERR, ESQ.
       Nevada Bar No. 3978
18     TAYLOR SIMPSON, ESQ.
       Nevada Bar No. 13956
19     2450 St. Rose Parkway, Suite 120
20     Henderson, Nevada 89074
       Telephone No. (702) 451-2055
21     Facsimile No. (702) 451-2077
       Email: sterling@sterlingkerrlaw.com
22
       Email: taylor@sterlingkerrlaw.com
23     Attorneys for Linear Mortgage, LLC

24
25
26
27
28




                                                     -3-
